Citation Nr: 0334628	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for epididymo-
orchitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1971 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2001 rating action that denied ratings in excess 
of   10 percent each for epididymo-orchitis and for 
hypertension.  A Notice of Disagreement (NOD) was received in 
November 2001, and a Statement of the Case (SOC) was issued 
in February 2002.  A Substantive Appeal was received in April 
2002. 

In his Substantive Appeal, the veteran requested a Board 
hearing at the RO (Travel Board hearing).  By letter of June 
2002, the RO notified the veteran and his representative of a 
Travel Board hearing that had been scheduled for him for a 
date in July.  By letter that was received subsequently in 
June 2002, the veteran cancelled the Travel Board hearing.  
By letter of July 2002, the RO requested the veteran and his 
representative to clarify whether he was withdrawing his 
request for a Travel Board hearing or just temporarily 
canceling the hearing, or requesting either another Travel 
Board hearing at a different RO or that his claims file be 
sent to the Board for a determination.  The veteran did not 
respond to the RO's letter.  By letter of April 2003, the RO 
notified the veteran and his representative of another Travel 
Board hearing that had been scheduled for him for a date in 
May.  The veteran failed to report for the hearing.

In his Substantive Appeal, the veteran requested a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran's 
representative reiterated this request in written argument 
dated subsequently in April 2002. As this matter has not been 
adjudicated by the RO and is, thus, not properly before 
Board, it is referred to the RO for appropriate action.     




REMAND

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi,      16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs (Secretary), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003).  After providing the required notice, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  The RO should specifically 
request that the veteran provide authorization to enable it 
to obtain all outstanding pertinent medical records from St. 
Bernadine's Hospital in San Bernardino, California; and the 
Riverside Community Hospital in Riverside, California.

The Board also finds that specific additional development of 
the claims on appeal is warranted.  The duty to assist 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to VA and authorizes 
it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In this case, 
the veteran, in his NOD as well as in his Substantive Appeal, 
notified the RO that he was receiving Social Security 
Administration (SSA) disability benefits.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims (particularly, those on appeal 
here).  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
VA is put on notice of the existence of SSA records, as here, 
it must seek to obtain those records before proceeding with 
the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the  Board finds that the RO 
should obtain and associate with the claims file a copy of 
the SSA decision awarding the appellant disability benefits, 
as well as copies of all medical records underlying that 
determination, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The RO must also obtain and associate with the claims file 
all outstanding records of pertinent VA medical evaluation 
and/or treatment.  In this regard, the Board notes that the 
record reflects that the veteran has been treated for the 
disabilities at issue at the VA Medical Center (VAMC) in 
Marion, Illinois and the Jerry L. Pettis VAMC in Loma Linda, 
California.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain and 
associate with the claims file all outstanding records from 
the cited VAMCs.  The RO must follow the procedures of 
38 C.F.R. § 3.159 (2003), as regards requesting records from 
Federal facilities.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA (to include arranging for 
the veteran to under further examinations, if warranted) 
prior to adjudicating the claims on appeal.  The Supplemental 
SOC (SSOC) that explains the bases for the RO's 
determinations must include citation to the pertinent legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 
3.159 (2003)-not cited to in the February 2002 SOC. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that SSA  
furnish a copy of the decision awarding 
the veteran disability benefits, as well 
as all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003)  
All records/responses received should be 
associated with the claims file.  

2.  The RO should request that the VAMC 
in Marion, Illinois furnish copies of all 
records of treatment for and/or 
evaluation of the veteran''s epididymo-
orchitis and/or hypertension from 
February 2001 to the present time, and 
that the VAMC in Loma Linda, California 
furnish copies of all such records up to 
the present time.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003).  
All records/responses received should be 
associated with the claims file.  

3.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for his disabilities that 
are not currently of record.  The RO 
should specifically request the veteran 
to provide signed authorization to enable 
it to obtain all outstanding medical 
records of treatment of and/or evaluation 
for epididymo-orchitis and/or 
hypertension from St. Bernadine's 
Hospital in San Bernardino, California, 
and the Riverside Community Hospital in 
Riverside, California. 

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain tjat the 
veteran has a full one-year period for 
response (unless this period is waived, 
in writing).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002) and any 
other applicable legal precedent.    

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted (to 
include further examination(s), if 
appropriate), the RO should readjudicate 
the increased rating claims on appeal in 
light of all pertinent evidence and legal 
authority.  

8.  In any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation of 
38 C.F.R.      §§ 3.102 and 3.159 (2003), 
and clear reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
the VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


